DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,935,246 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the double patenting rejection of claims 1, 5, 6, and 7 have been withdrawn. 
Response to Arguments
Applicant’s arguments (filed 5/14/2021) have been fully considered and are persuasive.  Accordingly, the objection to claims 2, 3, 4, 9, and 9 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-9 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an optical module comprising “a mirror unit that includes a base that has a first surface, a movable mirror that is supported in the base 
Specifically regarding the allowability of independent claim 6:  The prior art of record does not disclose or suggest an optical module comprising “a mirror unit that includes a base that has a first surface, a movable mirror that is supported in the base to be movable along a first direction intersecting the first surface, and a fixed mirror of which a position with respect to the base is fixed; a beam splitter unit that is disposed on one side of the mirror unit in the first direction, and constitutes an interference optical system in combination with the movable mirror and the fixed mirror”, along with other claim limitations.  Claim 7 is allowable due to pendency on independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugimoto et al. (US 10,935,426), Hunter et al. (US 9,681,798), Hunter et al. (US 2016/0066775), Ressler et al. (US 9,200,885), Ressler et al. (US 2015/0083916), Ressler et al. (US 8,933,406), Ressler et al. (US 2014/0175288),  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872